Citation Nr: 1003887	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran perfected his appeal and the matter came before 
the Board in January 2009, which denied the claim.  
Subsequently, he appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a November 
2009 Order, the Court granted a Joint Motion for Remand 
(Joint Motion), vacated the Board's January 2009 decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Joint Remand found that the Board did not provide an 
adequate statement of reasons or bases for its determination 
that a VA medical examination was not warranted.  See 
McLendon v. Nickolson, 20 Vet. App. 79, 81 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410, 418 (2006).   

In this case, the Board notes that the Veteran complained in 
the course of seeking treatment at the VA medical facility in 
April 2002 that he slept poorly and that by October 2005, he 
had been diagnosed with obstructive sleep apnea.  He 
submitted statements asserting he had been diagnosed with 
sleep apnea in service and that he may have been treated at 
the Naval hospital in San Diego.  See December 2005 
Statement.  The Board notes his entire personnel file was 
requested in May 2006 and the materials of record consist 
largely of his enlistment contract and records of non-
judicial punishment.

Accordingly, the claim will be remanded for a VA examination 
regarding obstructive sleep apnea.  In addition, any current 
VA treatment records should be associated with the claims 
file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine 
which VA medical facility currently 
provides treatment for his sleep 
apnea.  The record indicates treatment 
at the VA medical facility in 
Cleveland, Ohio.  There are also 
references to treatment at the VA 
medical facilities in Brecksville, 
Akron, and Wade Park.  

Obtain outpatient and inpatient 
treatment records from the appropriate 
VA medical facility for the period 
from October 2005 to the present that 
pertains to the Veteran's obstructive 
sleep apnea disability.

2.  Conduct a search for any active 
duty inpatient treatment records for 
the Veteran from July 1979 to March 
1980 at the Naval Hospital, San Diego, 
California.  Any negative response 
should be noted in the file.

3.  Afford the Veteran an appropriate 
examination for sleep apnea.  In 
conjunction with the examination, the 
claims folder must be made available 
to the examiner for review.  A 
notation to the effect that this 
record review took place must be 
included in the report.  All tests and 
studies deemed necessary should be 
conducted.  The examiner should review 
the results of any testing prior to 
completing the report.

a.  The examiner is asked to discuss the 
nature and extent of the Veteran's 
obstructive sleep apnea and address 
whether it is at least as likely as not 
(i.e., to a degree of probability of 50 
percent or more) that the first clinical 
manifestations of any such disability had 
its onset during active service.   

b.  Any opinion offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.

c.  The record contains August 1979 
inpatient treatment records (Naval 
Hospital, Camp Pendleton) that include a 
diagnosis of asthma.  The examiner is 
asked to discuss the Veteran's in-service 
and post service complaints and 
treatments, and if there is any 
relationship between asthma and sleep 
apnea.  

d.  If the examiner if unable to form an 
opinion without resort to speculation, 
the examiner must explain why such an 
opinion cannot be reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his representative 
an appropriate SSOC containing notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations.  The 
appropriate time period within which to 
respond should be provided as well.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

